Case: 21-51244      Document: 00516393669         Page: 1    Date Filed: 07/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       July 14, 2022
                                  No. 21-51244
                                                                      Lyle W. Cayce
                                Summary Calendar                           Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Johnny Joe Gutierrez,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:20-CR-16-1


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Johnny Joe Gutierrez has moved
   for leave to withdraw and has filed a brief in accordance with Anders v.
   California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
   Cir. 2011). Gutierrez has not filed a response. We have reviewed counsel’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51244     Document: 00516393669          Page: 2   Date Filed: 07/14/2022




                                   No. 21-51244


   brief and the relevant portions of the record reflected therein. We concur
   with counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review. Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2